PER CURIAM.
This action was brought by the plaintiff, as a real estate broker, to recover the sum of $249 as his commission as a broker on the sale of the premises known as No. 498 Ninth avenue,, in the borough of Manhattan, city of New York, to one Mrs. Helena Lindemann, on or about the 3d day of May, 1902. The plaintiff in this case, having shown no written authority from the defendant to‘ offer her property for sale, cannot recover commissions from the defendant. Whiteleley v. Terry (Sup.) 82 N. Y. Supp. 89. The defendant brought this question to the attention of the court by his motion to dismiss upon the ground that “no contract that was binding upon the purchaser had ever been produced,” and an action cannot lie to. recover compensation for doing an act which the statute declares to be a misdemeanor. Moreover, an examination of the whole case shows an entire failure on the part of the plaintiff to maintain the burden of proof cast upon him of proving his employment by the defendant.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.